This appeal involves the construction to be placed upon the first and second sections of chapter 855, of the Laws of 1869 as amended by chapter 260 of the Laws of 1874, which several acts relate to the extension of the powers of boards of supervisors, except in the counties of New York and Kings. It is evident upon a careful perusal of the sections referred to, that the intention of the Legislature was to provide for two classes of cases, and each one distinct and separate from the other. By the first section the board of supervisors are vested with power to authorize the supervisor of any town in the county, with the consent of other town officers who are named, to borrow such sum of money, upon the credit of the town, not exceeding one-half of one per cent on the assessed valuation, as said town officers may deem necessary, to build or repair roads and bridges. The board are also to prescribe the form of the obligation to be issued for the loan, the time and place of payment, the rate of interest, and to impose a tax for the collection of the same as provided. The provision cited also contains directions as to the meeting of the town officers to determine what amount shall be borrowed, the issuing of the bonds and other matters connected with the same, and the entire section constitutes a complete system for incurring the debt and its payment, upon the application of the town officers named and *Page 56 
the co-operation of the board of supervisors. This plan could be made effective by means of the section cited above and of itself without regard to any other provision of the act in question; and in cases where the application is instituted originally by the town officers named, the proceedings of the board are to be conducted the same as any other proceedings had before them.
The second section of the act partakes entirely of a different character. It nowhere refers to the preceding section, or to any proceedings had by virtue thereof. The town officers are not named in any way, and it was manifestly designed to provide for cases where the application was not made by the officers named, acting under and by virtue of the provision contained in the first section of the act, but by some other party, or by some officer, independent of the said section. It confers upon the board of supervisors additional and different powers than those to be exercised under the first section, and authorizes them to provide for the use of abandoned turnpikes, plank or macadamized roads as public highways, as well as the improvement of public highways, and the location, erection, repair and purchase of bridges. Some of them are improvements not embraced in the first section of the act, and even if the latter may include the former, it is nevertheless evident that the section last cited was not intended to include cases where the town officers as such had made the application; and it was for this reason no doubt that the vote of two-thirds of the members of the board was required, as well as the affirmative vote of the supervisor of the town or ward affected by the debt to be incurred. It cannot be claimed that any consent of the town officers is necessary under the second section, nor can the two sections be construed together so as to be harmonious and consistent. They are incongruous and in conflict with each other, and cannot be reconciled with any rule of interpretation applicable to the construction of statutes. It follows that the supervisor was not justified in refusing to issue the bonds upon the ground that the second section had not been complied with. *Page 57 
Nor is there any other valid ground of objection to the proceedings.
The provision requiring that the town officers meet at a time named in the statute is merely directory, and it was sufficient that a meeting was held prior to the first Monday of October instead of the precise day specified.
The board were fully authorized to prescribe the form of the obligations to be issued for the debt created, and this necessarily included the name of the officer who was to execute the same, and therefore they did not exceed their powers in requiring the supervisor to execute the bonds.
The point taken, that the bonds presented for signature were not in compliance with the statute because the certificate was insufficient, is without foundation. The language of the certificate was sufficient to show what was intended, and was substantially in accordance with the statute. But if it was not, as the statute was directory in this respect, and the certificate could be added after the bonds were executed as well as before, it was not material. It certainly was not a reason for refusing to issue the bonds when no objection was made to the form of the same by the supervisor whose duty it was to see that they were in proper form, and to rectify any error which may have existed. Nor was any meeting necessary for the purpose of authorizing the issuing of the bonds, after the board of supervisors had conferred the requisite authority.
The proceedings throughout were regular and valid, and the order of the General Term should be reversed, and a mandamus issue as directed by the Special Term, with costs.
All concur.
Ordered accordingly. *Page 58